      Case 2:19-cv-01040-CG-KRS Document 13 Filed 12/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

IRIS RODRIQUEZ, personally and on behalf
of the ESTATE OF CHAD RODRIQUEZ, et al.,

       Plaintiffs,

v.                                                           CV No. 19-1040 CG/KRS

NATIONAL AMERICAN INSURANCE
COMPANY, et al.,

       Defendants.

     ORDER DENYING JOINT MOTION FOR A GUARDIAN AD LITEM AS MOOT

       THIS MATTER is before the Court on the parties’ Joint Motion for Appointment of

Guardian Ad Litem (the “Motion”), (Doc. 12), filed October 13, 2020. The Motion will be

DENIED AS MOOT.

       On November 20, 2019, the Court entered an Order consolidating this case with

National American Insurance Company v. Iris Rodriquez et al., 2:19-CV-1020 KG/CG.

(Doc. 6). The Order required that all pleadings be filed in the lead case. Id. at 2. On

October 13, 2020, the parties filed the instant Motion in this case, (Doc. 12), and on

November 3, 2020, the parties filed the same motion in the lead case, (Doc. 62 in 2:19-

CV-1020 KG/CG). On November 5, 2020, Judge Gonzales granted the motion in the

lead case. (Doc. 63 in 2:19-CV-1020 GBW/CG). As such, the instant Motion is moot.

       IT IS THEREFORE ORDERED that the parties’ Joint Motion for Appointment of

Guardian Ad Litem, (Doc. 12), is DENIED AS MOOT.



                                   ___________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
